766 N.W.2d 827 (2009)
Donald R. GENTNER and Mary Ann Gentner, Plaintiffs-Appellees,
v.
FARM BUREAU INSURANCE COMPANY, Defendant-Appellant.
Docket No. 139005. COA No. 290013.
Supreme Court of Michigan.
June 23, 2009.

Order
On order of the Court, the motion for immediate consideration of the motion to stay is GRANTED. The application for leave to appeal the April 24, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should now be reviewed by this Court. The motion to stay the trial court proceedings is DENIED.